Citation Nr: 0314713	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire






THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from May 8, 
2001, to May 16, 2001.






ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

VA records show the veteran served on active duty from 
September 1943 to January 1945 and that a 60 percent service 
connection rating has been established for a spinal disc 
disorder, as well as, a total rating based on individual 
unemployability.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 decision 
by the Department of Veterans Affairs (VA) Medical Center 
(MC) in Manchester, New Hampshire.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apparently 
apply in the instant case.  VAOPGCPREC 11-2000.

In February 2003, the Board sent a letter to the appellant 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The Board sent the VCAA letter under 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While it is unclear 
whether or not the revised provisions of the VCAA apply in 
claims adjudicated under Chapter 17, Title 38 of the United 
States Code, the Board finds that since the veteran was 
notified of regulatory provisions which have been invalidated 
additional notice is required.  But see Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

VA law provides payment or reimbursement for medical expenses 
incurred as a result of treatment at a private facility when 
the services for which payment is sought were not previously 
authorized VA and all of the following are shown:

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) for 
a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
or (4) any illness, injury or dental condition in the 
case of veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31; 
and 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private hospital.  
See Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.53 (2002); see also Cotton v. Brown, 7 Vet. App. 325 
(1995).  In those instances where care in public or private 
hospitals at VA expense is authorized because a VA or other 
Federal facility was not feasibly available, as defined in 
this section, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  Id.

The Board notes that the Millennium Health Care and Benefits 
Act, effective May 29, 2000, established new VA law and 
provided general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities for 
certain veterans.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002.  In order to be eligible to receive reimbursement 
under this law, a veteran must be an active VA health-care 
participant who is personally liable for emergency treatment 
furnished in a non-VA facility and be ineligible for 
reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment must be for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized).  See 38 C.F.R. § 17.1002(d).

In addition, the record presented for appellate review 
includes only one folder identified as a Duplicate MAS File.  
The veteran's claims folder and any original administrative 
file related to this claim maintained at the VAMC are 
constructively of record, may contain information critical to 
the matter at hand, and must be associated with the record 
for review.  The records associated with the private medical 
treatment at issue should also be obtained for an adequate 
determination of the matter on appeal.

Accordingly, the Board has no recourse but to REMAND the case 
to the agency of original jurisdiction (AOJ) for the 
following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should also advise him of 
what he needs to substantiate his claim, 
what evidence he is to provide, and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The AOJ should associate with the 
record the veteran's VA claims folder and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC.  If any such records are 
unavailable, the AOJ should provide 
explanation as to why the records could 
not be obtained.

3.  The veteran should be requested to 
furnish signed authorizations for release 
to the VA of the private medical records 
associated with the treatment at issue.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should be 
requested.  All records obtained should be 
added to the claims folder.

4.  Thereafter, the veteran's claims file 
should be reviewed by an appropriate VA 
physician for an opinion as to whether or 
not the evidence demonstrates his 
condition had stabilized or improved to 
the extent that further emergency care was 
no longer required at the time of the 
refusal of transfer to a VA facility on 
May 9, 2001.  The opinion should be 
reconciled with the other evidence of 
record, including the October 2001 private 
medical opinion.

5.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the matter on appeal 
with consideration for entitlement under 
the provisions of either 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725.  If the 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case that 
provides the governing law and regulations 
and the reasons and bases for the 
determination.  The requisite period of 
time for a response should be provided.  
The case should then be returned to the 
Board for appellate review, if otherwise 
in order. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




